NUMBER 13-18-00318-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG

JERRY J. TREVINO AND THE LAW
OFFICES OF JERRY J. TREVINO, P.C.,                                  Appellants,

                                       v.

RENE RODRIGUEZ, SANDRA EASTWOOD,
AND PATRICK BEAM,                                                    Appellees.


              On appeal from the County Court at Law No. 2
                       of Nueces County, Texas.


                       MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
         Memorandum Opinion by Chief Justice Contreras

      Appellants, Jerry J. Trevino and The Law Offices of Jerry J. Trevino, P.C.,

perfected an appeal from a judgment rendered in favor of appellees Rene Rodriguez,

Sandra Eastwood, and Patrick Beam by the Nueces County Court at Law No. 2 in trial
court cause number 2018CCV-60994-2. The parties have filed a “Joint Motion to Remand

for Rendition of An Agreed Judgment,” representing that they have “resolved their

differences and have entered into a settlement agreement obviating the need for any

appellate relief on the merits.”

       This Court, having considered the documents on file and the parties’ joint motion,

is of the opinion that the motion should be granted. Accordingly, we SET ASIDE the trial

court’s judgment without regard to the merits and REMAND the case to the trial court for

rendition of judgment in accordance with the parties’ settlement agreement. See TEX. R.

APP. P. 42.1(a)(2)(B). Because the parties’ motion contains no agreement regarding

costs, all costs will be taxed against appellants. See TEX. R. APP. P. 42.1(d) (“Absent

agreement of the parties, the court will tax costs against the appellant.”). Pursuant to the

parties’ request, our mandate will issue forthwith. See TEX. R. APP. P. 18.1(c).



                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed the
6th day of June, 2019.




                                             2